t c summary opinion united_states tax_court william herbert whitehurst iii and carla cherlene whitehurst petitioners v commissioner of internal revenue respondent docket no 8479-01s filed date william herbert whitehurst iii and carla cherlene whitehurst pro_se innessa glazman-molot for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for dollar_figure for and dollar_figure for after concessions by the parties ’ the issues for decision are whether petitioner carla whitehurst’s bowling activity constitutes an activity_not_engaged_in_for_profit if the activity was engaged in for profit to what extent petitioners are entitled to deduct the claimed schedule c expenses and whether petitioners are entitled to certain claimed itemized_deductions petitioners resided in annapolis maryland and in bermuda at the time they filed their petition some of the facts have been stipulated and are so found for clarity and convenience we have combined our findings_of_fact and conclusions ' petitioners concede that they are not entitled toa deduction for an additional personal_exemption for claimed on their return and that they are not entitled to the deductions claimed for mr whitehurst’s work_clothes and shoes for and respondent concedes that petitioners are entitled to deductions for state taxes of dollar_figure for union dues of dollar_figure for dollar_figure for and dollar_figure for cleaning expenses of dollar_figure for dollar_figure for and dollar_figure in subscription expenses of dollar_figure for dollar_figure for and dollar_figure for job agency expenses of dollar_figure for and tax preparation fees of dollar_figure for respondent also adjusted petitioners’ additional child tax_credits for and and petitioners’ education credits for and these adjustments are computational therefore we need not address them issue l bowling activity petitioner carla whitehurst mrs whitehurst has been an avid bowler since she wa sec_5 years old as a child growing up in bermuda she bowled nearly every day mrs whitehurst competed internationally as a top junior bowler in bermuda her parents also competed in bowling tournaments in mrs whitehurst began competing in amateur bowling tournaments in which cash prizes were awarded to the top-scoring competitors the bowling tournaments that she competed in generally offered cash prizes that ranged from dollar_figure for first place to dollar_figure for a lower place finish though some of the larger tournaments offered prize winnings as high as dollar_figure dollar_figure or dollar_figure for first place she competed in tournaments for amateur bowlers with a handicap that is points added to the competitor’s score tournaments for professional or scratch bowlers without handicaps offered smaller prize winnings than the tournaments for amateur bowlers because they had fewer participants most of the tournaments in which she competed were sponsored by national amateur bowling inc nabi for which the entry fees ranged from dollar_figure up to dollar_figure mrs whitehurst was a member of nabi she believed that the entry fees for professional bowling tournaments which were up to dollar_figure were too high in comparison to the prize winnings offered which ranged q4e- from dollar_figure to dollar_figure therefore she did not compete in professional tournaments mrs whitehurst practiced bowling several times during the week including evenings and lunch breaks from her full-time job she also bowled in a league except for one tournament in las vegas nevada to which she flew mrs whitehurst drove to bowling tournaments in delaware maryland virginia north carolina south carolina and florida although she usually traveled alone on occasion she traveled with her husband children or james godwin her father and coach most tournaments began on either a thursday or friday and ended on a sunday mrs whitehurst competed in bowling tournaments in in and in she placed first in three tournaments second in five tournaments and in the top in eight tournaments from through discouraged by her lack of success in winning tournaments mrs whitehurst did not compete in bowling tournaments after and her bowling activity ceased at the time of trial she continued to bowl with a bowling league petitioners reported income and claimed deductions for expenses with respect to the bowling activity as follows income prize winnings dollar_figure dollar_figure dollar_figure bxpenses car and truck big_number big_number big_number repairs and maintenance supplies travel big_number big_number big_number meals and entertainment big_number big_number big_number other entry fees big_number big_number total expenses big_number big_number loss big_number big_number big_number petitioners claimed deductions for the standard mileage rate for the years at issue in the notice_of_deficiency respondent disallowed the claimed schedule c deductions for and and determined that mrs whitehurst did not engage in the bowling activity for a profit respondent asserts that the element of personal pleasure is inherently present in the bowling activity as an alternative position in the notice_of_deficiency respondent disallowed the following claimed deductions car and truck dollar_figure dollar_figure dollar_figure supplies repairs and maintenance travel big_number big_number big_number meals and entertainment other entry fees big_number big_number big_number respondent disallowed the claimed deductions because either petitioners did not provide books_and_records reflecting the -- - claimed amounts or the expense deductions were not otherwise allowable a taxpayer seeking to deduct trade_or_business_expenses under sec_162 must establish that the underlying activity was engaged in with an actual and honest profit objective 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the taxpayer must have entered into or continued the activity with the actual honest and bona_fide objective of making a profit 224_f3d_16 1st cir affg tcmemo_1999_92 dreicer v commissioner supra pincite sec_1 a income_tax regs in determining whether the taxpayer has the objective of making a profit it may be sufficient that there is a small chance of making a large profit sec_1_183-2 income_tax regs objective indicia may be considered to establish the taxpayer’s true intent id we consider all of the facts and circumstances in determining whether a taxpayer entered into the activity for a profit placing greater weight upon objective facts than the taxpayer’s statements of intent dreicer v commissioner supra pincite the following nine nonexclusive factors are relevant in determining whether the taxpayer engaged in the activity for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs we now consider whether mrs whitehurst’s bowling activity was an activity she pursued with the objective of making a profit not all of the factors listed above are applicable to the facts of this case therefore we focus on only those factors that are relevant a manner in which the taxpayer carries on the activity when considering the manner in which the taxpayer carried on the activity we may consider whether she carried on the activity in a businesslike manner and maintained complete and accurate books_and_records that indicate that she engaged in the bowling activity for a profit sec_1_183-2 income_tax regs a change_of operating methods adoption of new techniques or abandonment of unprofitable methods may indicate a profit_motive id --- - mrs whitehurst did not maintain or produce to either respondent’s agent or the court a journal or a book of accounts for the bowling activity mrs whitehurst however maintained and produced numerous hotel restaurant gasoline credit card and rental car receipts airplane tickets copies of canceled checks bank records and bowling tournament score sheets that reflect the expenses_incurred with respect to the bowling activity mrs whitehurst recorded her expenses by just jotting information down on the tournament flyer because the tournaments were hectic while her records were somewhat disorganized and partially incomplete they generally reflect her receipts and expenses petitioners did not maintain a separate bank account for the bowling activity because mrs whitehurst had not been able to win any of the large tournaments offering large prize winnings ie dollar_figure or dollar_figure she changed her strategy during and decided to compete in more local and smaller tournaments in mrs whitehurst changed her strategy again and she decided to compete in more tournaments in florida that offered the larger prize winnings she stopped competing in tournaments in her changes in strategy and ultimate decision to stop competing in tournaments both support her claim that she entered into the activity with a profit objective see id b expertise of the taxpayer or her advisers preparation for the activity by extensive study of its accepted business and economic practices or consultation with experts may indicate that the taxpayer has a profit objective where the taxpayer carries on the activity in accordance with those practices sec_1_183-2 income_tax regs before mrs whitehurst began competing in bowling tournaments she consulted with other bowlers and tournament directors to determine the likelihood of her success in the tournaments mrs whitehurst was concerned that she would not be able to successfully compete against the male bowlers a nabi tournament director assuaged her concerns by discussing bowling lane conditions that were favorable to women and the women’s records of winnings petitioners consulted with a tax_return_preparer upon the advice of the tax_return_preparer petitioners amended their return and filed a form 1040x on which they claimed a loss from the bowling activity the tax adviser also advised mrs whitehurst to keep receipts the consultations with experts support the claim that mrs whitehurst entered into the bowling activity with a profit objective see id on time and effort expended by the taxpayer the fact that a taxpayer devotes much of her personal time -- - and effort to carrying on the activity may indicate an intent to profit particularly if the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs the fact that mrs whitehurst has devoted much of her personal time and effort to bowling generally supports her claim that she entered into the bowling activity with a profit objective see id nevertheless as we discuss in greater detail below bowling has substantial personal or recreational aspects for mrs whitehurst see id this factor is neutral d history of income or losses a series of losses during the initial stage of an activity is not necessarily an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however continued losses which cannot be explained may be indicative that the activity is not engaged in for profit id mrs whitehurst did not earn prize winnings in excess of her expenses during the years that she engaged in the bowling activity petitioners claimed a loss of dollar_figure for anda loss of dollar_figure for with respect to the bowling activity her bowling scores had improved and were better in than they were in and her handicap was lower yet she won fewer tournaments that offered large prize winnings and received less prize money she explained that her lack of success in winning tournaments was essentially attributable to bad luck but not to her skills as a bowler which had improved we find her explanation of the reason for her losses to be reasonable and we conclude that this factor neither supports nor undercuts the claim that she entered into the bowling activity with a profit objective see id e amount of occasional profits if any an opportunity to earn a substantial profit ina highly speculative venture is ordinarily sufficient to indicate that the activity 1s engaged in for profit even though losses or only occasional small profits are actually generated sec_1 b income_tax regs mrs whitehurst earned prize winnings of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in but as discussed above her expenses exceeded her winnings although she did not win one of the top prizes of dollar_figure dollar_figure or dollar_figure we are satisfied that she had an objective to win and we find her testimony to be credible her stated objective is supported by the fact that she would have earned significant prize winnings had she won one or more tournaments that offered a large prize see 50_tc_1007 canale v commissioner tcmemo_1989_619 sec_1_183-2 income_tax regs the fact that these tournaments were for amateur bowlers is not relevant because the prize winnings offered were significant while mrs whitehurst did not earn a profit with respect to the activity opportunity for profit existed these facts support the claim that she entered into the bowling activity with a profit objective f financial status of the taxpayer the fact that the taxpayer does not have substantial income from sources other than the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from other sources may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements in the activity id petitioners’ combined wages totaled dollar_figure in dollar_figure in and dollar_figure in although mrs whitehurst explained that she and her husband did not earn as much income as they wanted their combined wage income for each of the years at issue is not insignificant given that personal and recreational elements are involved in the bowling activity as we discuss below this factor does not support an intent to profit see id g ehlements of personal pleasure the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit id mrs whitehurst has been an avid bowler nearly all of her life during the years at issue and at the time of trial she was a member of a bowling league and she bowled with her family mrs whitehurst testified that the bowling tournaments were long tiring and difficult but not pleasurable and that driving to tournaments in florida was especially difficult although we recognize that driving long hours to a bowling tournament is an arduous task we are not convinced that mrs whitehurst does not derive personal pleasure from or recreation in bowling the personal pleasure or recreation that she derives from the bowling activity however is not sufficient to cause the bowling activity to be classified as not engaged in for profit see id therefore this factor is neutral having considered the above factors and recognizing that no one factor is controlling we conclude that mrs whitehurst entered into the bowling activity with a profit objective and thus hold for petitioners on this issue see 72_tc_659 issue expense deductions we now consider respondent’s alternative position that petitioners are not entitled to certain claimed schedule c expenses related to the bowling activity we will consider the -- expenses in the order and by the categories as deducted on petitioners’ returns generally the burden_of_proof is on the taxpayer rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes that he introduced credible_evidence and complied with the requirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with the secretary’s reasonable requests sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 petitioners timely filed their return for the year petitioners have not alleged and it is not clear from the record that the examination of the return commenced after date accordingly we conclude that the burden remains on petitioners for the returns for and were filed after the effective date of sec_7491 therefore the examinations necessarily commenced after the effective date of sec_7491 petitioners have argued neither that sec_7491 is applicable nor that they have satisfied the requirements of - - sec_7491 therefore the burden_of_proof remains on petitioners for and a car and truck expenses a taxpayer may be allowed to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year sec_162 deductible business_expenses include actual operating_expenses of automobiles used_in_the_trade_or_business and traveling expenses while away from home solely in the pursuit of a trade_or_business sec_1_162-1 income_tax regs although generally a taxpayer is required to keep records to establish the amount of his deductions under sec_6001 and sec_1_6001-1 income_tax regs if there is evidence that deductible expenses were incurred the court may estimate the amount of expenses and allow a deduction based upon an approximation of expenses notwithstanding the lack of substantiating documentary_evidence in the record 39_f2d_540 2d cir 85_tc_731 deductions claimed with respect to certain expenses are subject_to additional substantiation requirements as provided under sec_274 no deduction or credit shall be allowed under sec_162 with respect to among other items any listed_property as defined under sec_280f unless the taxpayer substantiates the expense sec_274 sec_1 - 5t a temporary income_tax regs fed reg date listed_property includes any passenger_automobile sec_280f a the taxpayer must substantiate the expense as follows by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation c the business_purpose of the expense or other item and sec_274 see sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must substantiate each element of an expenditure by adequate_records or sufficient evidence corroborating his statements sec_1_274-5t temporary income_tax regs fed reg date written evidence has more probative value than oral evidence alone id the taxpayer must establish that the expenditure was directly related to the active_conduct of the taxpayer’s trade_or_business sec_1_274-2 income_tax regs a self-employed_individual may deduct a mileage_allowance for ordinary and necessary expenses of local transportation and travel away from home sec_62 sec_1_62-2 income_tax regs sec_1_62-2t e temporary income_tax regs fed reg date sec_1 d -1 a income_tax regs sec_1 d -1t temporary income_tax regs fed reg date the commissioner is authorized to establish the standard mileage rate that is deemed to satisfy the - substantiation requirements sec_1 d -1 a income_tax regs supra a taxpayer may use the standard mileage rate in lieu of actual operating and fixed costs of the automobile allocable to business purposes including depreciation maintenance and repairs tires gasoline oil and insurance sec_1 d -1 a income_tax regs sec_1 d - 1t b temporary income_tax regs supra revproc_96_63 sec_5 1996_2_cb_420 revproc_97_58 sec_5 1997_2_cb_587 revproc_98_63 sec_5 1998_2_cb_818 tolls attributable to the use of an automobile for business purposes may be deducted as separate items revproc_96_63 sec_5 c b pincite revproc_97_58 sec_5 c b pincite revproc_98_63 sec_5 c b pincite petitioners claimed deductions for an amount equal to the standard mileage rate times the miles that mrs whitehurst drove in her automobile to and from bowling tournaments on the basis of a review of the record we are satisfied that she drove approximately big_number miles in big_number miles in and big_number miles in with respect to her bowling activity petitioners also produced receipts for tolls paid while driving to and from bowling tournaments for dollar_figure in dollar_figure in and dollar_figure in -- - b supplies and repairs and maintenance_expenses petitioners did not produce any documentary_evidence or provide any testimony with respect to the deductions for supplies and repairs and maintenance therefore we sustain respondent’s disallowance on travel_expenses lodging airfare and rental automobile deductible travel_expenses include fares lodging and expenses incident to travel sec_1_162-2 income_tax regs no deduction shall be allowed with respect to traveling away from home unless the taxpayer substantiates each element of the expenditure or use as described in sec_1_274-5t temporary income_tax regs fed reg date in the manner provided in sec_1_274-5t temporary income_tax regs fed reg date sec_274 sec_1_274-5t temporary income_tax regs supra the elements to be substantiated are the amount of each separate expenditure dates of departure and return and number of days spent away from home on business destination or locality of travel and the business reason for travel sec_1_274-5t temporary income_tax regs supra documentary_evidence such as receipts or paid bills shall be required for any expenditure for lodging while traveling away from home and any expenditure of dollar_figure or more except with respect to transportation charges if not - - readily available sec_1_274-5t b temporary income_tax regs fed reg date petitioners claimed deductions for actual travel_expenses that mrs whitehurst incurred while she traveled to and from and competed in bowling tournaments during the years at issue petitioners produced hotel bills and credit card receipts for hotel bills totaling dollar_figure for mrs whitehurst’s airplane tickets to las vegas and letters from a travel agent and the director of a bowling group reflect that the airfare in was dollar_figure a receipt reflects an expense of dollar_figure fora rental car in we are satisfied that petitioners are entitled to a deduction of dollar_figure for travel_expenses incurred in petitioners produced hotel bills and receipts totaling dollar_figure in and we are satisfied that petitioners are entitled to a deduction in this amount for travel_expenses incurred in petitioners produced hotel bills and receipts totaling dollar_figure in and we are satisfied that petitioners are entitled to a deduction in this amount for travel_expenses incurred in d meals and entertainment a taxpayer may be allowed to deduct percent of any expense incurred for food or beverages sec_274 a no - deduction shall be allowed under sec_162 for any traveling expense which includes meals unless the taxpayer substantiates each element of the expenditure or use as described in sec_1_274-5t temporary income_tax regs supra in the manner provided in sec_1_274-5t temporary income_tax regs supra sec_1_274-5t temporary income_tax regs supra the elements to be substantiated with respect to meals are the amount of each separate expenditure dates of departure and return and number of days spent away from home on business destination or locality of travel and the business reason for travel sec_1_274-5t temporary income_tax regs supra a self-employed taxpayer may use the federal meal and incidental_expenses m ie rate for meal expenses paid_or_incurred while traveling away from home in lieu of substantiating the actual cost of meals however the taxpayer must substantiate the time place and business_purpose of the travel sec_1 5t j3 temporary income_tax regs fed reg date revproc_96_64 sec_2 1996_2_cb_427 revproc_97_59 1997_2_cb_594 revproc_98_64 1998_2_cb_825 the m ie rate depends upon the locality of travel c f_r ch revproc_96_64 sec_3 c b pincite revproc_97_59 sec_3 c b pincite revproc_98_64 sec_3 c b pincite a self- employed individual may use an amount computed at the federal - m ie rate for the locality of travel for each calendar day or part thereof that she is away from home for the tax_year under revproc_96_64 sec_5 c b pincite ora prorated amount for the and tax years under revproc_97_59 sec_5 c b pincite and revproc_98_64 sec_5 c b pincite respectively petitioners deducted percent of the actual expenses that mrs whitehurst incurred for meals consumed while she traveled to and from and competed in bowling tournaments respondent allowed petitioners deductions for the m ie rate only for days that mrs whitehurst actually competed in a bowling tournament but not for days when she traveled to and from each tournament mrs whitehurst produced a small number of receipts from grocery stores and restaurants because respondent has already conceded that petitioners are entitled to use the m ie rate in lieu of actual expenses we allow petitioners deductions for the m ie rate in lieu of actual meal expenses during days mrs whitehurst traveled to and from and competed in bowling tournaments mrs whitehurst is entitled to use the m ie rate for days in days in and days in and the m ie rate for travel to a high-cost locality for days of travel in and days in e other entry fees petitioners produced fliers from bowling tournaments and - bowling scoring sheets that reflected most but not all of the claimed deductions for the entry fees for the bowling tournaments in which mrs whitehurst competed on the basis of a review of the evidence in the record we are satisfied that petitioners are entitled to deductions for entry fees of dollar_figure in dollar_figure in and dollar_figure in issue schedule a itemized_deductions a charitable_contributions petitioners claimed deductions for charitable_contributions of dollar_figure made in cash or by check and dollar_figure made other than in cash or by check for dollar_figure made in cash or by check and dollar_figure made other than in cash or by check for and dollar_figure made in cash or by check and dollar_figure made other than in cash or by check for the notice_of_deficiency disallowed the claimed deductions for charitable_contributions in part as follows dollar_figure for dollar_figure for and dollar_figure for respondent disallowed portions of the claimed charitable_contributions because petitioners did not substantiate the claimed amounts sec_170 allows as a deduction a charitable_contribution payment of which is made within the taxable_year a charitable_contribution includes a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for religious - - charitable scientific literary or educational_purposes sec_170 b if a taxpayer makes a charitable_contribution in cash or by check the taxpayer shall maintain for each contribution either a canceled check a receipt or letter from the donee charitable_organization or other reliable written records showing the name of the donee and the date and amount of the contribution cavalaris v commissioner tcmemo_1996_308 sec_1 170a- a income_tax regs if the contribution is made in property other than money the taxpayer must also maintain a receipt or letter from the donee showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 income_tax regs in the case where a receipt would be impractical to obtain the taxpayer shall maintain reliable written records with respect to each item of donated property id a deduction for a contribution of dollar_figure or more will not be allowed unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_1_170a-13 income_tax regs petitioners did not provide any documentary_evidence that reflects their claimed charitable_contributions mrs whitehurst provided conflicting testimony at trial concerning receipts for the claimed charitable_contributions on the one hand she alleged that she was in possession of receipts but she also -- - explained that at the time of trial she resided in bermuda and could not find her receipts she also testified that she contributed money to her church but did not provide any details to support these contributions accordingly respondent is sustained on this issue b telephone expenses petitioners claimed deductions for and for unreimbursed employee_expenses for a second telephone line in their home respondent disallowed the claimed telephone line expense deductions in full because petitioners did not substantiate the claimed amounts also respondent was not satisfied that mrs whitehurst worked out of a home_office that she had a home_office for the convenience of her employer and that she had a business_purpose for_the_use_of the computer mrs whitehurst was employed full time during the years at issue as an environmental specialist for horne engineering services inc horne an engineering company from to horne had a contract with the u s army and mrs whitehurst worked at the aberdeen proving ground in edgewood maryland mrs whitehurst operated the army’s environmental hotline and issued daily environmental regulatory summaries for army staff in date around the time that horne’s contract with the army ended mrs whitehurst worked at horne’s offices in bel air maryland because horne did not have a desk or computer at - - its office for mrs whitehurst to use while she worked she requested permission from her supervisor to work at home although her supervisor initially resisted the idea he eventually approved her request mrs whitehurst produced a letter dated date and signed by her office manager which states given the insufficient office work space and lack of a computer carla worked in her home this was convenient for the company in that we did not have to lease more office space or purchase a computer to accommodate the needs of her project she visited horne’s offices approximately once a week for an hour she installed a second telephone line in her home to access the internet and her e-mail and so her clients could call her when they needed horne did not reimburse her for either the additional telephone line or the computer petitioners produced a copy of a telephone bill for dollar_figure dated date on which dollar_figure work related was handwritten petitioners also produced carbon copies of checks made payable to the telephone company reflecting the same account number as that on the aforementioned telephone bill for the following amounts on the following dates dollar_figure dated date dollar_figure dated date dollar_figure dated what appears to be date and dollar_figure dated date - - performance of services as an employee constitutes a trade_or_business 91_tc_352 telephone expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business hairston v commissioner tcmemo_1995_566 affd without published opinion 116_f3d_492 lith cir green v commissioner tcmemo_1989_599 any charge for basic local_telephone_service with respect to the first telephone line provided to any residence of the taxpayer shall be treated as a personal_expense sec_262 we conclude that petitioners are entitled to deductions for expenses for the second telephone line used in connection with mrs whitehurst’s trade_or_business of dollar_figure for dollar_figure for and dollar_figure for petitioners also produced carbon copies of checks made payable to the telephone company that reflect an account number different from the account number written on the bill discussed above these checks were not written to pay for the telephone line used by mrs whitehurst in connection with her trade_or_business but were for a personal home telephone therefore the amounts reflected therein are not deductible id cc equipment and supplies petitioners claimed deductions for unreimbursed employee_expenses for equipment and supplies for and -- p7 - specifically for a computer and computer-related equipment mrs whitehurst purchased and work-related supplies mr whitehurst purchased respondent disallowed the claimed deductions for equipment and supplies in full a copy of a checking account statement from the tax_year reflects the following a purchase of dollar_figure anda handwritten notation of work fax machine a purchase from x technologies of dollar_figure and a handwritten notation of work computer and a purchase from x technologies of dollar_figure which is encircled but otherwise bears no notation a sales receipt from for computer_software diskettes reflects a shipping charge totaling dollar_figure a copy of a check carbon copy dated date indicates a computer monitor purchase a receipt from from best buy reflects a purchase of dollar_figure and bears a handwritten notation of printer cable a service activity report from reflects the repair of computer_software problems for dollar_figure mr whitehurst was employed full time during the years at issue by the prince george’s county government in maryland as a construction standards inspector his duties related to building construction and site development inspection and included weighing inspection monitoring and regulating wetlands and sediment control monitoring his employer did not provide new equipment and did not replace worn-out equipment that was - required or helpful for the position mr whitehurst testified that he purchased for example respirators cleaning supplies for his automobile insect repellant ratchet wrenches shovels safety glasses hard hats tape measures and flashlights mr whitehurst’s employer_provided him with an annual dollar_figure allowance for uniforms or whatever a taxpayer may be entitled to a depreciation deduction for exhaustion wear_and_tear of property used in a trade_or_business sec_167 503_us_79 a taxpayer may be entitled to a depreciation deduction for computer_software under sec_167 a computer_or_peripheral_equipment which is defined in sec_168 b is listed_property under sec_274 as defined under sec_280f a iv and will be subject_to the substantiation requirements of sec_274 a computer_or_peripheral_equipment may be excepted from the sec_274 requirements under sec_280f b if it is used exclusively at a regular business establishment and owned or leased by the person operating such establishment and only if the requirements of sec_280a are met with respect to the regular business establishment petitioners have not elected to deduct the cost of the computer or the computer-related equipment as a current_expense under sec_179 - a regular business establishment includes a portion of a dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a a for tax years beginning after date in the case of an employee the exclusive use must be for the convenience of his employer and the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of a trade_or_business if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities sec_280a ’ although mrs whitehurst regularly worked in her home for the convenience of her employer it is not clear that she used any portion of the home exclusively for the purpose of carrying on her trade_or_business see sec_280a a because mrs whitehurst’s computer and computer-related equipment do not fall under the home_office exception to sec_274 under sec_280f d b and 280a c a they are listed_property under sec_274 and their deductibility is subject_to the strict substantiation requirements of sec_274 e amount time and place and business_purpose of the expense congress amended sec_280a to read as reflected above in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_881 -- - petitioners have established that mrs whitehurst purchased and used the computer and computer-related equipment in her trade_or_business and have satisfied the requirements of sec_274 we conclude that petitioners are entitled to a depreciation deduction for the fax machine the computer and the software diskettes purchased in for dollar_figure we also conclude that petitioners are entitled to a deduction for computer services of dollar_figure for and a depreciation deduction for the printer cable purchased in for dollar_figure mr whitehurst did not provide any testimony or written evidence as to the amount spent on supplies purchased and used in the course of his employment it is not clear that the expenses if any were unreimbursed by his employer or that they were ordinary and necessary to the carrying on of his trade_or_business under sec_162 we conclude that petitioners are not entitled to a deduction for unreimbursed employee_expenses for equipment and supplies purchased with respect to mr whitehurst’s employment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
